             Case 18-19441-EPK
Case 9:20-cv-80239-RLR  DocumentDoc 1620 Filed
                                 1 Entered     02/19/20
                                           on FLSD DocketPage 1 of 13 Page 1 of 13
                                                          02/20/2020



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION


  In re:                                                 Case No. 18-19441-EPK

  160 Royal Palm, LLC,

                                                         Chapter 11
                          Debtor.


           KK-PB FINANCIAL, LLC’S NOTICE OF APPEAL TO DISTRICT COURT

           KK-PB Financial, LLC (“KK-PB” or “Appellant”), by and through its undersigned counsel,

  pursuant to 28 U.S.C. § 158(a), Federal Rule of Bankruptcy Procedure 8003, and Local Rule 8003-1,

  appeals to the United States District Court for the Southern District of Florida from this Court’s

  (the “District Court”) Order Approving Contingency Fee Application for Compensation of Shraiberg, Landau &

  Page, P.A. [ECF No. 1568] (the “Order”), entered on February 11, 2020 in the above-captioned

  chapter 11 case. A copy of the Order is attached hereto as Exhibit A. KK-PB has paid the

  prescribed fee contemporaneously with the filing of this Notice of Appeal.

           The names of all parties to the Order from which the Appellant appeals, and the names,

  addresses, and telephone numbers of their respective attorneys are as follows:

  APPELLANT

  Party:          KK-PB Financial, LLC, secured creditor and unsecured creditor in the above-
                  captioned chapter 11 case.
  Attorneys:      WHITE & CASE LLP
                  John K. Cunningham
                  James N. Robinson
                  Fan B. He
                  Southeast Financial Center, Suite 4900
                  200 South Biscayne Boulevard
                  Miami, Florida 33131-2352
                  Telephone: (305) 371-2700
                  Facsimile: (305) 358-5744
             Case 18-19441-EPK
Case 9:20-cv-80239-RLR  DocumentDoc 1620 Filed
                                 1 Entered     02/19/20
                                           on FLSD DocketPage 2 of 13 Page 2 of 13
                                                          02/20/2020



  APPELLEE

  Party:       160 Royal Palm, LLC, the Debtor in the above-captioned chapter 11 case.
  Attorneys:   SHRAIBERG, LANDAU, & PAGE, P.A.

               Philip J. Landau
               Eric S. Pendergraft
               2385 NW Executive Center Drive, #300
               Boca Raton, Florida 33431
               Telephone: (561) 443-0800
               Facsimile: (561) 998-0047

               DECHERT LLP
               G. Eric Brunstad, Jr.
               Special Appellate Counsel for the Debtor/Appellee
               90 State House Square
               Hartford, CT 06103
               Phone: 860-524-3960
               Fax: 860-524-4189
               eric.brunstad@dechert.com




                                               2
             Case 18-19441-EPK
Case 9:20-cv-80239-RLR  DocumentDoc 1620 Filed
                                 1 Entered     02/19/20
                                           on FLSD DocketPage 3 of 13 Page 3 of 13
                                                          02/20/2020



                                  ATTORNEY CERTIFICATION

         I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

  for the Southern District of Florida and I am in compliance with the additional qualifications to

  practice in this Court set forth in Local Rule 2090-1(A).

                                    CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on this day, the foregoing document was electronically filed

  with the Clerk of the Court using CM/ECF. I further certify that the foregoing document is being

  served this day on all parties via transmission of Notices of Electronic Filing generated by CM/ECF.



  Dated: February 19, 2020
         Miami, Florida                                  By: /s/ John K. Cunningham________
                                                         John K. Cunningham
                                                         Florida Bar No. 542490
                                                         James N. Robinson
                                                         Florida Bar No. 608858
                                                         Fan B. He
                                                         Florida Bar No. 0095597
                                                         Southeast Financial Center, Suite 4900
                                                         200 South Biscayne Boulevard
                                                         Miami, Florida 33131-2352
                                                         Telephone: (305) 371-2700
                                                         Facsimile: (305) 358-5744

                                                         Counsel for KK-PB Financial, LLC




                                                     3
             Case 18-19441-EPK
Case 9:20-cv-80239-RLR  DocumentDoc 1620 Filed
                                 1 Entered     02/19/20
                                           on FLSD DocketPage 4 of 13 Page 4 of 13
                                                          02/20/2020




                                   EXHIBIT A

                                      Order




                                        4
                    Case
                     Case18-19441-EPK
                         18-19441-EPK
       Case 9:20-cv-80239-RLR  DocumentDoc
                                       Doc 1620
                                           1568 Filed
                                        1 Entered Filed
                                                  on   02/19/20
                                                        02/11/20
                                                      FLSD  DocketPage
                                                                  Page 51of
                                                                          of13
                                                                            9 Page 5 of 13
                                                                   02/20/2020




         ORDERED in the Southern District of Florida on February 11, 2020.




                                                        Erik P. Kimball, Judge
                                                        United States Bankruptcy Court
_____________________________________________________________________________


                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

         In re:

         160 Royal Palm, LLC,                          Case No. 18-19441-EPK

               Debtor.                                 Chapter 11
         ____________________________________/

                  ORDER APPROVING CONTINGENCY FEE APPLICATION FOR
                    COMPENSATION OF SHRAIBERG, LANDAU & PAGE, P.A.

                  THIS MATTER came before the Court for hearing on February 10, 2020 upon

         the Application for Contingency Compensation of Special Litigation Counsel for

         Debtor 160 Royal Palm, LLC [ECF No. 1150] (the “Application”) filed on behalf of

         Philip J. Landau, Esq. and Shraiberg, Landau & Page, P.A. (together, the

         “Applicants”).

                      Having reviewed the Application, taking into consideration 11 U.S.C.

         §328 and for the reasons stated on the record which are incorporated herein and

         ^`
                                                   
             Case
              Case18-19441-EPK
                  18-19441-EPK
Case 9:20-cv-80239-RLR  DocumentDoc
                                Doc 1620
                                    1568 Filed
                                 1 Entered Filed
                                           on   02/19/20
                                                 02/11/20
                                               FLSD  DocketPage
                                                           Page 62of
                                                                   of13
                                                                     9 Page 6 of 13
                                                            02/20/2020



  attached hereto as EXHIBIT A, and the Court being otherwise fully advised in the

  premises, it is hereby ORDERED and ADJUDGED that:

         1.      The Application [ECF No. 1150] is APPROVED.

         2.      The Application is approved in the amount of $15,479,941.39,

  which amount is the contingent fee requested in the Application, less the fees

  awarded to Dechert for work on matters relating to estimation of KK-PB Financial,

  LLC’s mortgage claim.

                                           ###

  SUBMITTED BY:

  Philip J. Landau, Esq.
  Shraiberg, Landau & Page P.A.
  Attorneys for 160 Royal Palm, LLC
  2385 NW Executive Center Dr., #300
  Boca Raton, FL 33431
  Tel. (561) 443-0800
  Facsimile: (561) 998-0047
  Email: plandau@slp.law

  Philip J. Landau, Esq. is directed to serve a copy of this Order upon all interested
  parties and file a certificate of service with the Court.




  ^`
                                             
             Case
              Case18-19441-EPK
                  18-19441-EPK
Case 9:20-cv-80239-RLR  DocumentDoc
                                Doc 1620
                                    1568 Filed
                                 1 Entered Filed
                                           on   02/19/20
                                                 02/11/20
                                               FLSD  DocketPage
                                                           Page 73of
                                                                   of13
                                                                     9 Page 7 of 13
                                                            02/20/2020
             Case
              Case18-19441-EPK
                  18-19441-EPK
Case 9:20-cv-80239-RLR  DocumentDoc
                                Doc 1620
                                    1568 Filed
                                 1 Entered Filed
                                           on   02/19/20
                                                 02/11/20
                                               FLSD  DocketPage
                                                           Page 84of
                                                                   of13
                                                                     9 Page 8 of 13
                                                            02/20/2020
             Case
              Case18-19441-EPK
                  18-19441-EPK
Case 9:20-cv-80239-RLR  DocumentDoc
                                Doc 1620
                                    1568 Filed
                                 1 Entered Filed
                                           on   02/19/20
                                                 02/11/20
                                               FLSD  DocketPage
                                                           Page 95of
                                                                   of13
                                                                     9 Page 9 of 13
                                                            02/20/2020
             Case
              Case18-19441-EPK
                   18-19441-EPK
Case 9:20-cv-80239-RLR  DocumentDoc
                                 1DocEntered
                                     1620
                                      1568 Filed
                                              Filed
                                             on   02/19/20
                                                    02/11/20
                                                 FLSD  DocketPage
                                                              Page106 of 9
                                                              02/20/2020 13Page 10 of 13
             Case
              Case18-19441-EPK
                   18-19441-EPK
Case 9:20-cv-80239-RLR  DocumentDoc
                                 1DocEntered
                                     1620
                                      1568 Filed
                                              Filed
                                             on   02/19/20
                                                    02/11/20
                                                 FLSD  DocketPage
                                                              Page117 of 9
                                                              02/20/2020 13Page 11 of 13
             Case
              Case18-19441-EPK
                   18-19441-EPK
Case 9:20-cv-80239-RLR  DocumentDoc
                                 1DocEntered
                                     1620
                                      1568 Filed
                                              Filed
                                             on   02/19/20
                                                    02/11/20
                                                 FLSD  DocketPage
                                                              Page128 of 9
                                                              02/20/2020 13Page 12 of 13
             Case
              Case18-19441-EPK
                   18-19441-EPK
Case 9:20-cv-80239-RLR  DocumentDoc
                                 1DocEntered
                                     1620
                                      1568 Filed
                                              Filed
                                             on   02/19/20
                                                    02/11/20
                                                 FLSD  DocketPage
                                                              Page139 of 9
                                                              02/20/2020 13Page 13 of 13
